302 U.S. 761
58 S. Ct. 369
82 L. Ed. 591
GENERAL BAKING COMPANY, petitioner,v.Luther A. HARR (Successor to William D. Gordon),  Secretary of Banking for the Commonwealth of  Pennsylvania, etc., et al.
No. 591.
Supreme Court of the United States
December 20, 1937

Mr. George E. Beechwood, of Philadelphia, Pa., for petitioner.


1
For opinion below, see 92 F.2d 162.


2
Petition for writ of certiorari to the United States Circuit Court of Appeals for the Third Circuit denied.


3
Rehearing denied 302 U.S. 781, 58 S. Ct. 480, 82 L.Ed. ——.